 


110 HR 2538 IH: Defend the American Dream Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2538 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Pascrell (for himself, Mr. LaTourette, Mr. Rohrabacher, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to provide greater protections to domestic and foreign workers under the H–1B nonimmigrant worker program. 
 
 
1.Short titleThis Act may be cited as the Defend the American Dream Act of 2007. 
2.Wage determination 
(a)Change in minimum wagesSection 212(n)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)(A)) is amended to read as follows: 
 
(A)The employer— 
(i)is offering and will offer during the period of authorized employment to aliens admitted or provided status as an H–1B nonimmigrant wages that are at least— 
(I)the locally determined prevailing wage level for the occupational classification in the area of employment; 
(II)the median average wage for all workers in the occupational classification in the area of employment; or 
(III)the median wage for skill level two in the occupational classification found in the most recent Occupational Employment Statistics survey; whichever is greatest, based on the best information available as of the time of filing of the application; and
(ii)will provide working conditions for such nonimmigrant that will not adversely affect the working conditions of workers similarly employed. The wage determination methodology used under clause (i) shall be submitted with the application.. 
(b)Provision of W–2 formsSection 212(n)(1) of such Act (8 U.S.C. 1182(n)(1)) is amended by inserting after subparagraph (G) the following new subparagraph: 
 
(H)If the employer employed, in such previous period as the Secretary shall specify, one or more H–1B nonimmigrants, the application shall be accompanied by the Internal Revenue Service Form W–2 Wage and Tax Statement filed by the employer with respect to such nonimmigrants for such period. . 
(c)Effective dateThe amendments made by this section shall apply to applications filed on or after the date of the enactment of this Act. 
3.Good faith recruitment requirement 
(a)Extending time period for no displacementSection 212(n) of the Immigration and Nationality Act (8 U.S.C. 1182(n)) is amended— 
(1)in paragraph (1)(E)(i), by striking 90 days and inserting 180 days each place it appears; and 
(2)in paragraph (2)(C)(iii), in the matter before subclause (I), by striking 90 days and inserting 180 days each place it appears. 
(b)Requiring active recruitmentSection 212(n)(1)(G)(i)(I) of such Act (8 U.S.C. 1182(n)(1)(G)(i)(I)) is amended by inserting actively before recruit. 
(c)Prohibition of outplacementSection 212(n) of such Act (8 U.S.C. 1182(n)) is amended— 
(1)by amending subparagraph (F) of paragraph (1) to read as follows: 
 
(F)The employer shall not place, out-source, lease, or otherwise contract for the placement of an alien admitted or provided status as an H–1B nonimmigrant with another employer, regardless of whether or not such other employer is an H–1B-dependent employer. ; and 
(2) by striking subparagraph (E) of paragraph (2). 
(d)Effective dateThe amendments made by this section shall apply to applications filed on or after the date of the enactment of this Act, except that the amendments made by subsection (a) shall not apply to displacements for periods occurring more than 90 days before such date. 
4.H–1B employer requirements 
(a)Public listing of available positions 
(1)Listing of available positionsSection 212(n)(1)(C) of such Act is amended— 
(A)in clause (i), by striking (i) has provided and inserting the following: 
 
(ii)
(I)has provided ; 
(B)by redesignating clause (ii) as subclause (II); and 
(C)by inserting before clause (ii), as redesignated, the following: 
 
(i)has advertised the job availability on the list described in paragraph (6), for at least 30 calendar days; and . 
(2)List maintained by the department of laborSection 212(n) of such Act, is amended by adding at the end the following: 
 
(6)
(A)Not later than 90 days after the date of the enactment of this paragraph, the Secretary of Labor shall establish a list of available jobs, which shall be publicly accessible without charge— 
(i)on a website maintained by the Department of Labor, which website shall be searchable by— 
(I)the name, city, State, and zip code of the employer; 
(II)the date on which the job is expected to begin; 
(III)the title and description of the job; and 
(IV)the State and city (or county) at which the work will be performed; and 
(ii)at each 1-stop center created under the Workforce Investment Act of 1998 (Public Law 105–220). 
(B)Each available job advertised on the list shall include— 
(i)the employer’s full legal name; 
(ii)the address of the employer’s principal place of business; 
(iii)the employer’s city, State and zip code; 
(iv)the employer’s Federal Employer Identification Number; 
(v)the phone number, including area code and extension, as appropriate, of the hiring official or other designated official of the employer; 
(vi)the e-mail address, if available, of the hiring official or other designated official of the employer; 
(vii)the wage rate to be paid for the position and, if the wage rate in the offer is expressed as a range, the bottom of the wage range; 
(viii)whether the rate of pay is expressed on an annual, monthly, biweekly, weekly, or hourly basis; 
(ix)a statement of the expected hours per week that the job will require; 
(x)the date on which the job is expected to begin; 
(xi)the date on which the job is expected to end, if applicable; 
(xii)the number of persons expected to be employed for the job; 
(xiii)the job title; 
(xiv)the job description; 
(xv)the city and State of the physical location at which the work will be performed; and 
(xvi)a description of a process by which a United States worker may submit an application to be considered for the job. 
(C)The Secretary of Labor may charge a nominal filing fee to employers who advertise available jobs on the list established under this paragraph to cover expenses for establishing and administering the requirements under this paragraph. 
(D)The Secretary may promulgate rules, after notice and a period for comment— 
(i)to carry out the requirements of this paragraph; and 
(ii)that require employers to provide other information in order to advertise available jobs on the list. . 
(3)Effective dateParagraph (1) shall take effect for applications filed at least 30 days after the creation of the list described in paragraph (2). 
(b)H–1B nonimmigrants not admitted for jobs advertised or offered only to H–1B nonimmigrantsSection 212(n)(1) of such Act, as amended by this Act, is further amended— 
(1)by inserting after subparagraph (H) the following: 
 
(I)
(i)The employer has not advertised the available jobs specified in the application in an advertisement that states or indicates that— 
(I)the job or jobs are only available to persons who are or who may become H–1B nonimmigrants; or 
(II)persons who are or who may become H–1B nonimmigrants shall receive priority or a preference in the hiring process. 
(ii)The employer has not only recruited persons who are, or who may become, H–1B nonimmigrants to fill the job or jobs. ; and 
(2)in the undesignated paragraph at the end, by striking The employer and inserting the following: 
 
(J)The employer . 
(c)Limit on percentage of H–1B employeesSection 212(n)(1) of such Act, as amended by this section, is further amended by inserting after subparagraph (J) the following: 
 
(K)If the employer employs not less than 50 employees in the United States, not more than 50 percent of such employees are H–1B nonimmigrants. . 
(d)Immigration documentsSection 204 of such Act (8 U.S.C. 1154) is amended by adding at the end the following: 
 
(l)Employer To share all immigration paperwork exchanged with Federal agenciesNot later than 10 working days after receiving a written request from a former, current, or future employee or beneficiary, an employer shall provide the employee or beneficiary with the original (or a certified copy of the original) of all petitions, notices, and other written communication exchanged between the employer and the Department of Labor, the Department of Homeland Security, or any other Federal agency that is related to an immigrant or nonimmigrant petition filed by the employer for the employee or beneficiary. . 
5.Removal of exemption from H–1B numerical limitation for certain aliens 
(a)In generalSection 214(g)(5) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(5)) is amended— 
(1)in subparagraph (A), by adding or after the semicolon; 
(2)in subparagraph (B), by striking ; or and inserting a period; and 
(3)by striking subparagraph (C). 
(b)Effective dateThe amendments made by subsection (a) shall apply to the issuance of a visa (or other provision of status) under section 101(a)(15)(H)(i)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(B)) on or after the first day of the first fiscal year beginning after the date of the enactment of this Act. 
6.Requirement of a degree from certain institutions for H–1B speciality occupation nonimmigrants 
(a)In generalSection 214(i)(2) of the Immigration and Nationality Act (8 U.S.C. 1184(i)(2)) is amended— 
(1)in subparagraph (A), by adding or at the end; 
(2)in subparagraph (B), by inserting , from a bona fide educational institution in the United States or from an educational institution that is at least equivalent to such an institution in the United States, after paragraph (1)(B); 
(3)in subparagraph (B), by striking , or and inserting a period; and 
(4)by striking subparagraph (C). 
(b)Effective dateThe amendments made by subsection (a) shall apply to applications filed on or after the date of the enactment of this Act. 
7.Labor enforcement 
(a)Centralization of administrative and enforcement functionsSection 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2)) is amended by adding at the end the following new subparagraph: 
 
(J)The Secretary shall be responsible under this paragraph for investigations of wage complaints, as well as investigations of allegations of fraud in the filing of applications under this subsection. . 
(b)AuditsSection 212(n)(2)(A) of such Act (8 U.S.C. 1182(n)(2)(A)) is amended by adding at the end the following: In addition, the Secretary may conduct surveys of the level of compliance by employers with the provisions and requirements of this subsection and may conduct annual compliance audits in the case of employers that employ H–1B nonimmigrants. In the case of an employer that employs H–1B nonimmigrants that represent 15 percent or more of the total number of individuals employed by the employer, the Secretary shall conduct annual compliance audits of such employer.. 
(c)PenaltiesSection 212(n)(2)(C) of such Act is amended— 
(1)in clause (i)(I), by striking $1,000 and inserting $2,000; 
(2)in clause (ii)(I), by striking $5,000 and inserting $10,000; and 
(3)in clause (vi)(III), by striking $1,000 and inserting $2,000. 
8.Whistleblower protectionsSection 212(n)(2)(C)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2)(C)(iv)) is amended— 
(1)by inserting take, fail to take, or threaten to take or fail to take, a personnel action, or before to intimidate; and 
(2)by adding at the end the following: An employer that violates this clause shall be liable to the employees harmed by such violation for lost wages and benefits.. 
9.Application of nondisplacement requirement to all H–1B employers 
(a)In generalSection 212(n)(1)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)(E)(ii)) is amended by striking an H–1B dependent employer (as defined in paragraph (3)) and inserting an employer that employs H–1B nonimmigrants. 
(b)Effective dateThe amendments made by this section shall apply to applications filed on or after the date of the enactment of this Act. 
 
